DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 06, 2021 has been entered.


2.	The following is a NON-FINAL office action upon examination of application number 16/272,856. Claims 1, 4-10, 12-14, and 16-17 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

4.	In the response filed January 06, 2021, Applicant amended claims 1, 10, and 14, and did not cancel any claims. No new claims were presented for examination. 

5.	The claim rejections under 35 U.S.C. 101 were previously withdrawn. [See Office Action, dated 10/23/2020]
Response to Arguments

6.	Applicant's arguments filed January 06, 2021, have been fully considered.



In response to Applicant’s argument that Perret does not teach “two different calendar applications,” it is noted that the updated rejection under §103(a) set forth in the instant office action does not rely on Perret to disclose the disputed limitation. Accordingly, this argument is considered moot.

8.	Applicant submits “Against the at least one restriction of claim 1, the final Office Action cites to Perret at paragraphs 0054, 0065, 0071 and 0102 for generalities, along with a more specific cite to Klausmeier against the claim 1 lifespan for the limited access. In response, applicant proposes to remove the lifespan aspect, leaving the other possible restrictions. Applicant submits the other possible restrictions are not taught or suggested by any of the cited references alone or as combined.” [Applicant’s Remarks, 01/06/2021, page 8]

Applicant suggests, as best understood by the Examiner, that none of the cited references alone or in combination teaches the amended limitation “wherein the at least one restriction comprises at least one of an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device.” In response, the Examiner emphasizes that Perret and Klausmeier are not relied on to teach the amended limitation. Applicant’s argument is believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.


Applicant suggests, as best understood by the Examiner, that Perret does not teach “wherein the at least one first token comprises at least one link that, when selected, allows the limited access.” In response, it is noted that the updated rejection under §103(a) set forth in the instant office action does not rely on Perret to disclose the disputed limitation. Accordingly, this argument is considered moot.

10.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and 

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1, 4, 6-8, 10, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perret et al., Pub. No.: US 2018/0276593 A1, [hereinafter Perret], in view of Hubner et al., Pub. No.: US 2012/0084286 A1, [hereinafter Hubner], in further view of Lance et al., Pub. No.: US 2009/0019107 A1, [hereinafter Lance].

As per claim 1, Perret teaches a computer-implemented method, the computer-implemented method comprising: sending, from a first computing device to a second computing device, a meeting request for at least one person (abstract, discussing methods and systems for creating a calendar event in a calendar application to provide at least some attendees with access to supplemental information related to the calendar event. The calendar application is 

receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one person sufficient for conflict clearance (paragraph 0025, discussing that an administrator can control access to the supplemental information by configuring the calendar application, via an administrator control panel, to allow sharing of the supplemental information between users who are affiliated with the first organization in a cloud computing system and other users who are affiliated with the second organization in the cloud computing system who use the same calendar application.  For example, in one implementation, the administrator can specify certain fields from a group of available fields as being shared fields for the first organization; paragraph 0054, discussing that the cloud-based computing platform includes a connectivity engine that serves as a network interface that allows 

the at least one token comprising at least one restriction (paragraph 0065, discussing that the administrator can configure the calendar application 228 by using the administrator control panel 214-1 to specify certain fields from a group of available fields as being shared fields for the first organization 250-1. The shared fields are those that are allowed to be viewed by the second user-attendees, who are affiliated with the second organization 250-2, so that the supplemental information for the first user-attendees is shared with and allowed to be viewed by the second user-attendees who are affiliated with the second organization 250-2. Any other fields from the group of available fields that are not selected will remain as restricted fields for the first organization 250-1. In other words, the restricted fields each specify restricted information that is not allowed to be viewed by the second user-attendees who are affiliated with the second organization 250-2. This way certain restricted information for the first user-attendees, who are affiliated with the first organization 250-1, is not shared with and not allowed to be viewed by the second user-attendees who are affiliated with the second organization 250-2. The group of available fields can include, for example, user fields from a user table that specifies information about the user, organization fields from an organization table that specifies information about the organization, and custom fields added by the administrator to either the user table, the organization table or another table; paragraph 0071, discussing that the administrator can configure the calendar application 228 to allow sharing of supplemental information by users who 

processing, by the first computing device, the at least one first token to gain the limited access to the calendar information for the at least one person, subject to the at least one restriction (paragraph 0040, discussing that metadata within a universal data directory (UDD), for example, can be used to describe any number of forms, reports, workflows, user access privileges, business logic and other constructs that are common to multiple tenants; paragraph 0046, discussing that the query generator 114 considers the identity of the user requesting a particular function, and then builds and executes queries to the database 130 using system-wide metadata 136, tenant specific metadata 138, pivot tables 134, and/or any other available resources. The query generator 114 in this example therefore maintains security of the common database 130 by ensuring that queries are consistent with access privileges granted to the user and/or tenant that initiated the request; paragraph 0054, discussing that the cloud-based computing platform 200 includes a connectivity engine 225 serves as a network interface that allows users of user systems 212 to establish a communicative connection to the cloud-based computing platform 200 

sending, from the first computing device to the second computing device, a meeting invitation for the at least one person based on the limited access (paragraph 0059, discussing that based on a user's interaction with a user system 212, the application platform 210 accesses an organization's data (e.g., records held by an object) and metadata that is stored at one or more database systems 230, and provides the user system 212 with access to applications based on that data and metadata. These applications can include a calendar application 228.  In the context of the calendaring application 228, an organization owns data (e.g., records) and customizations that are normally only available to that organization. However, data and customizations (referred to herein as "supplemental information") that would otherwise normally be private (or restricted to users of the organization) may be shared with other organizations; paragraph 0061, discussing that the calendar application 228 is executable to maintain one or more calendars that can be presented via a graphical interface 214 to a user of one of the user systems 212. The calendar application 228 may allow the user to create calendar events on particular days at particular times, and allow a user to invite others to created calendar events as well as receive invitations from others to calendar events. The calendar application 228 may send an invitation to the other user, which can be accepted or decline; paragraph 0066, discussing that after the administrator has 

receiving, by the first computing device from the second computing device, an acceptance for the meeting invitation (paragraph 0005, discussing that when an invitee receives the request, the invitee can choose to accept or decline the request; paragraph 0061, discussing that the calendar application 228 is executable to maintain one or more calendars that can be presented via a graphical interface 214 to a user of one of the user systems 212.  The calendar application 228 may allow the user to create calendar events on particular days at particular times, and allow a user to invite others to created calendar events as well as receive invitations from others to calendar events. The calendar application 228 may send an invitation to the other user, which can be accepted or declined).

Perret does not explicitly teach wherein the at least one restriction comprises at least one of an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device, wherein the first computing device uses a first calendar application and wherein the second computing device uses a second calendar application different from the first calendar application, wherein the token comprises information in one of a standard calendar format and a standard file format, independent of a transport protocol used, and wherein the information in the standard calendar format is embedded in one or more pages of a global computer network. Hubner in the analogous art of calendar information management teaches:

wherein the at least one restriction comprises at least one of an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device (paragraph 0027, discussing that access by a user to a different user's calendar or to a different calendar application of said user, i.e., as representative different data views, may be performed based on a permission or affiliation basis. Under this scenario, restrictions or permissions may be allowed based on a common reference identifier or other value. By way of example, one permission setting may enforce that only users with common events may be enabled access to differing data views (i.e., wherein the at least one restriction comprises at least one of an identification of which calendar entries are accessible). Another permission setting may call for common affiliation, wherein only users and/or events belonging to the same group are enabled access on differing data views. Additionally, users may feature a common tag representative of the group to which they mutually belong, such as a work group, planning group, team, family name, department, or any other designation; paragraph 0041, discussing that the sharing process may be based on permissions settings; paragraph 0053, discussing that it is noted in this example that the CEO 505 is able to review a data view related to the TEAM group 510 event and that of the BIZ group 533 event via a single calendar application 509… Based on the permission settings, the data view regarding the client meeting 523 is restricted from view of the peers associated with the TEAM group 510; paragraph 0051, discussing that calendar information is shared across user groups and different calendar applications. As a result, changes made to one calendar application of user 505 are translated to the calendar application of associated peers), and

wherein the first computing device uses a first calendar application and wherein the second computing device uses a second calendar application different from the first calendar application (paragraph 0025, discussing that FIG. 2 is a diagram of a calendar management platform for enabling the sharing of calendar information between one or more devices for executing different calendar applications, in accordance with an exemplary embodiment. The calendar management platform 103 includes various executable modules for performing one or more computing, data processing and network based instructions that in combination provide a means of facilitating shared execution and use of calendar information across users, user groups and different calendar applications; paragraph 0020, discussing that user devices 101a-101n may be any type of mobile terminal, fixed terminal, or portable terminal... Also, user devices 101a-101n can support any type of interface for supporting the presentment of data views respective to one or more different calendar applications; paragraph 0054, discussing that system 100 provides a means of effectively coordinating and synchronizing calendar information while also enabling presentment of data views for different calendar applications employed by one or more users or groups thereof. Changes made at one calendar application are readily accounted for at another calendar application; paragraph 0051, discussing that calendar information is shared across user groups and different calendar applications. As a result, changes made to one calendar application of user 505 are translated to the calendar application of associated peers; paragraphs 0018, 0046).

Perret is directed toward methods and systems for providing attendees from a different organization with supplemental information related to a calendar event. Hubner is directed toward a system and method for managing calendar information received from a plurality of data sources. Therefore they are deemed to be analogous references as they both are directed toward calendaring and scheduling applications. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Perret to include at least one restriction comprising 

The Perret-Hubner combination does not explicitly teach wherein the token comprises information in one of a standard calendar format and a standard file format, independent of a transport protocol used, and wherein the information in the standard calendar format is embedded in one or more pages of a global computer network. However, Lance in the analogous art of calendaring applications teaches these concepts. Lance teaches:

wherein the token comprises information in one of a standard calendar format and a standard file format, independent of a transport protocol used (abstract, discussing a solution for adding syndication feeds to calendar data exchange enabled programs, such as programs conforming to the iCalendar (iCal) standard. Default syndication feed links can be established by a publisher of iCalendar data. Subscribers of iCalendar data can replace default syndication feeds with feeds from other sources and/or add their own syndication feeds to a program that supports iCalendar data. Information obtained from the syndication feeds can be stored in a calendar entry indexed fashion, so that users accessing a iCalendar program can view information obtained from the syndication feeds as well as information related to an iCalendar subscription; paragraph 0004, 

 wherein the information in the standard calendar format is embedded in one or more pages of a global computer network (paragraph 0004, discussing that Internet Calendaring and Scheduling Core Object Specification (iCalendar) is a standard for calendar data exchange, which is defined by Request for Comments (RFC) 2445 of the Internet Engineering Task Force (IETF). This standard permits the exchange of meetings times, to-do entries, and other data among compliant applications. ICalendar data is typically exchanged using traditional email programs; however the standard is designed to be independent of any transport protocol. Currently, Web servers exist that distribute iCalendar data about an event and publish these event times to a group of interested people. Further, iCalendar data is presently being embedded in Web pages, typically using hCalendar, which is a microformat representation of iCalendar in semantic (X)HTML. Generally, users are able to publish and subscribe to iCalendar data; paragraph 0011, discussing that the calendar data exchange engine can support an acquisition and publication of calendar data exchange formatted data. The feed reader can acquire syndication feed data from a feed source. At least one of the calendar entries can include data processed by the calendar data exchange engine from a calendar data exchange formatted file.  At least one of the calendar 

The Perret-Hubner combination is directed toward calendaring and scheduling applications. Lance is directed toward methods and systems for calendar data exchange. Therefore they are deemed to be analogous references as they both are directed toward calendaring and scheduling applications. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Perret-Hubner combination to include information in one of a standard calendar format and a standard file format, independent of a transport protocol used, and wherein the information in the standard calendar format is embedded in one or more pages of a global computer network, as taught by Lance, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have 

As per claim 4, the Perret-Hubner-Lance combination teaches the computer-implemented method of claim 1. Perret further teaches wherein a calendar application plugin of the second computing device generates the at least one first token (paragraph 0054, discussing that the cloud-based computing platform includes a connectivity engine that serves as a network interface that allows users of user systems to establish a communicative connection to the cloud-based computing platform over a network…This allows the various user systems to connect to application platform. In one embodiment, the connectivity engine can include an OAuth generator that provides organization tokens for a particular session (i.e., a calendar application plugin of the second computing device generates the at least one first token). OAuth is an open standard for authorization that provides to clients a secure delegated access  to server resources on behalf of a resource owner. OAuth standards specify a process for resource owners to authorize access to their server resources without sharing their credentials. OAuth allows access tokens to be issued to clients by an authorization server, with the approval of the resource owner. The client can then use the access token to access the protected resources hosted by the resource server; paragraph 0058, discussing that each organization 250-1, 250-2 is a source of metadata and data associated with that metadata that collectively make up an application. Each organization can have its own custom content that is unique to that particular organization, and can be highly customized with respect to other organizations that are part of the same instance. For a particular organization, custom content can include metadata and associated data that is unique to that particular organization. In one implementation, the metadata can include customized content of the organization 250-1 (e.g., customizations done to an instance that define business logic and processes for an organization). Some non-limiting examples of metadata can include, for 

As per claim 6, the Perret-Hubner-Lance combination teaches the computer-implemented method of claim 1. Perret further teaches wherein the at least one restriction comprises one or more individual restrictions for one or more of the at least one person (paragraph 0102, discussing that the users of user systems 812 may differ in their respective capacities, and the capacity of a particular user system 812 can be entirely determined by permissions (permission levels) for the current user of such user system.  For example, where a salesperson is using a particular user system 812 to interact with the system 816, that user system can have the capacities allotted to the salesperson. However, while an administrator is using that user system 812 to interact with the system 816, that user system can have the capacities allotted to that administrator. Where a hierarchical role model is used, users at one permission level can have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users generally will have different capabilities with regard to accessing and modifying application and database information, depending on the users' respective security or permission levels).

As per claim 7, the Perret-Hubner-Lance combination teaches the computer-implemented method of claim 1. Perret further teaches wherein at least one restriction comprises one or more common restrictions for two or more of the at least one person (paragraph 0071, discussing that the administrator can configure the calendar application 228 to allow sharing of supplemental information by users who are affiliated with the first organization 250-1 when they are invitees to or attendees of a calendar event…in one embodiment, the administrator can specify certain fields from a group of available fields as being shared fields for the first organization 250-1… Furthermore, the event organizer can also re-configure any of the shared fields at any time to prevent sharing of supplemental information associated with any of those shared fields (i.e., one or more common restrictions). There are many different reasons why such re-configuration may be performed, for example, if there are security or privacy concerns with sharing too much, or if the first organization 250-1 wanted to reduce the amount of information attendees have to consider when viewing a calendar event; paragraph 0081, discussing that the supplemental information can include information about first-user attendees who are affiliated with the first organization 250-1 (who are included on the list of attendees), or information about the first organization 250-1. The supplemental information can include information for the first organization 250-1 that comes from the database systems 230, and in some embodiments, can also include information that comes from sources that are external to the database systems 230. The supplemental information for the first organization 250-1 is normally access-restricted (e.g., "view-restricted") to first user-attendees who are affiliated with the first organization 250-1 so that it is viewable by only the first-user attendees (or access-restricted to all user-attendees such that it is not viewable at all by anyone within the context of the calendar application 228 or any calendar events). However, when the calendar application 228 is configured to allow sharing of the supplemental information with user-attendees who are affiliated with another organization (e.g., with the second user-attendees who are affiliated with the second organization 250-2), the supplemental information can be displayed as part of a calendar event; paragraph 0102, discussing that where a hierarchical role model is used, users at one permission level can have access to applications, data, and database information accessible by a lower permission level 

As per claim 8, the Perret-Hubner-Lance combination teaches the computer-implemented method of claim 1. Perret further teaches wherein the at least one person comprises one or more persons and at least one job type, and wherein the at least one token identifies at least one other person for the at least one job type (paragraph 0054, discussing that the connectivity engine 225 can include an OAuth generator that provides organization tokens for a particular session. OAuth is an open standard for authorization that provides to clients a secure delegated access to server resources on behalf of a resource owner. OAuth standards specify a process for resource owners to authorize access to their server resources without sharing their credentials. OAuth allows access tokens to be issued to clients by an authorization server, with the approval of the resource owner. The client can then use the access token to access the protected resources hosted by the resource server; paragraph 0060, discussing that as an example, user systems 212-2 associated with users who are affiliated with the first organization 250-1 will be referred to as first user systems 212-2, user systems 212-3 associated with users who are affiliated with the second organization 250-2 will be referred to as second user systems 212-3, a user system 212-1 that is associated with an administrator will be referred to as a third user system 212-1, and a user system 212-4 that is associated with an event organizer will be referred to herein as a fourth user system 212-4.  It is noted that the event organizer can be a user who is affiliated with the first organization 250-1 or the second organization 250-2 or another organization, but for sake of simplicity of description, examples that will be described below will assume that the event organizer is affiliated with the first organization 250-1. Likewise, the administrator could be a user who is affiliated with the first organization 250-1 or the second organization 250-2 or another organization, but does not need to be associated with any organization, or could be associated with one or more organizations if they have access to more wherein the at least one person comprises one or more persons and at least one job type); paragraph 0071, discussing that the administrator can configure the calendar application 228 to allow sharing of supplemental information by users who are affiliated with the first organization 250-1 when they are invitees to or attendees of a calendar event…in one embodiment, the administrator can specify certain fields from a group of available fields as being shared fields for the first organization…Furthermore, the event organizer can also re-configure any of the shared fields at any time to prevent sharing of supplemental information associated with any of those shared fields. There are many different reasons why such re-configuration may be performed, for example, if there are security or privacy concerns with sharing too much, or if the first organization 250-1 wanted to reduce the amount of information attendees have to consider when viewing a calendar event; paragraph 0081, discussing that the supplemental information can include information about first-user attendees who are affiliated with the first organization 250-1, or information about the first organization 250-1…The supplemental information for the first organization 250-1 is normally access-restricted to first user-attendees who are affiliated with the first organization 250-1 so that it is viewable by only the first-user attendees (or access-restricted to all user-attendees such that it is not viewable at all by anyone within the context of the calendar application 228 or any calendar events). However, when the calendar application 228 is configured to allow sharing of the supplemental information with user-attendees who are affiliated with another organization (e.g., with the second user-attendees who are affiliated with the second organization 250-2), the supplemental information can be displayed as part of a calendar event; paragraph 0102, discussing that the users of user systems 812 may differ in their respective capacities, and the capacity of a particular user system 812 can be entirely 

Claims 10 and 14 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 10 and 14 Perret teaches a system, the system comprising: a memory; and at least one processor in communication with the memory, the memory storing program code executable by the at least one processor to perform a method (paragraph 0020, discussing that FIG. 11 illustrates a diagrammatic representation of a machine in the exemplary form of a computer system within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed; paragraph 0042, discussing that the server 102 may be implemented using one or more actual and/or virtual computing systems that collectively provide the dynamic application platform 110 for generating the virtual applications 128... The server 102 operates with any sort of conventional processing hardware 104, such as a processor 105, memory 106, input/output features 107 and the like.  The input/output features 107 generally represent the interface(s) to networks (e.g., to the network 145, or any other local area, wide area or other network), mass storage, display devices, data entry devices and/or the like; paragraph 0043, discussing that the processor 105 may be implemented using any suitable 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 6 and 7, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 6 and 7, as discussed above.

14.	Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perret, in view of Hubner, in view of Lance, in further view of Klausmeier, Pub. No.: US 2008/0040188 A1, [hereinafter Klausmeier].

As per claim 5, the Perret-Hubner-Lance combination teaches the computer-implemented method of claim 1. The Perret-Hubner-Lance combination does not explicitly teach wherein the at least one first token comprises at least one link that, when selected, allows the limited access. However, Klausmeier in the analogous art of calendar applications teaches this concept (paragraph 0002, discussing techniques for interaction of calendaring and scheduling applications over networks and techniques for providing temporary and limited grants of personal calendar access to an event organizer to facilitate, for example, planning and organization of an event; paragraph 0011, discussing that there is a need in the art for invitees to provide temporary and limited calendar access to an event planner such that invitees expose only the portion of their calendar that is relevant to the event being planned (i.e., allowing limited access); paragraph 0012, discussing that a first computing sub-system associated with an invitee may include calendar data and a calendar data acquisition module. A second computing sub-system associated with an event planner may access at least a portion of the invitee calendar data 

The Perret-Hubner-Lance combination is directed toward calendaring and scheduling applications. Klausmeier  is directed toward a system and method for providing temporary and limited grants of calendar access. Therefore they are deemed to be analogous references as they both are directed toward calendaring and scheduling applications. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Perret-Hubner-Lance combination to include at least one link that, when selected, allows the limited access, as taught by Klausmeier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more secure and flexible method by incorporating 

Claims 12 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perret, in view of Hubner, in view of Lance, in further view of Conner et al., Pub. No.: US 2010/0192162 A1, [hereinafter Conner].

As per claim 9, the Perret-Hubner-Lance combination teaches the computer-implemented method of claim 1. Perret further teaches search the calendar information of the at least one person (paragraph 0063, discussing that the calendar application can display each calendar showing dates and days of the week with various time slots for each day. The user can view a particular calendar by hourly view, work day view, full day view, work week view, full week view, month view, etc. The calendar application 228 includes an address book or list of contacts with information to enable a user to communicate with the contacts. The calendar application also includes appointment functionality such as an appointment or meeting calendar that includes a list of appointments and the attendees for the appointments. In some implementations, the calendar application 228 can detect scheduling conflicts, notifying the participants of the conflict, and suggesting alternate meeting times. The calendar application 228 can interface with an electronic mail communication system that interfaces with an appointment calendar to send reminders and notify the attendees of invitations to different calendar events (e.g., meetings), send reminders regarding a scheduled calendar event to attendees, or to notify attendees of any issues arising with scheduled calendar events. The calendar application 228 can automatically provide appointment reminders to remind participants of an upcoming meeting, and also includes 

Perret does not explicitly teach wherein the receipt of the at least one first token further allows a calendar conflict tool native to the first computing device to search the calendar information of the at least one person as if associated with the first computing device. However, Conner in the analogous art of scheduling systems teaches this concept (paragraph 0016, discussing a method that includes obtaining a transmission sent by a first application and determining whether the transmission includes date/time information. If it is determined that the transmission includes date/time information, the date/time information is compared to information associated with at least a second application. A determination is made as to whether the date/time information conflicts with the information associated with the second application, and if it is 

The Perret-Hubner-Lance combination is directed toward calendaring and scheduling applications. Conner  is directed toward a method and apparatus for providing calendar conflict      .  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Beulick, Pub. No.: US 2016/0140509 A1 – relates to methods and systems for creating, managing, and communicating calendar entries and changes.
B.	Gatzke et al., Pub. No.: US 2016/0379171 A1 – relates to a method for crowd-source calendar sharing.
C.	Gray, Pub. No.: US 2014/0229560 A1 – relates to a scheduling system and method incorporating an appointment negotiation.
D.	Mountain, Pub. No.: US 2016/0029085 A1 – relates to an apparatus, systems and methods for synchronizing calendar information with electronic program guide information.

F.	Fasen et al., Pub. No.: US 2015/0347979 A1 – relates to calendar event sharing.
G.	Harpur et al., Pub. No.: US 2009/0313074 A1 – describes that a calendar owner can configure behavior of the calendar application to customize relationship strength determinations, access privileges granted to others, change notification/alerting features for when others change entries in an owner's calendar, etc.
H.	Myllärniemi et al., Meeting scheduling across heterogeneous calendars and organizations utilizing mobile devices and cloud services, MUM '14: Proceedings of the 13th International Conference on Mobile and Ubiquitous Multimedia, November 2014, Pages 224–227 – describes meeting scheduling across organizational boundaries and between heterogeneous calendar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683